Citation Nr: 1727686	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for sciatica, to include as secondary to a back disability.

3. Entitlement to service connection for a left foot condition, to include as secondary to a back disability.

4. Entitlement to an increased rating for service-connected hypertension, currently evaluated as 20 percent disabling.

5. Entitlement to a compensable rating for service-connected dermatophytosis.

6.  Entitlement to an initial rating in excess of 50 percent disabling for service-connected major depressive disorder.

7. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

8. Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S. P.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2017. The transcript of the hearing has been associated with the Veteran's claims file.

The issues of service connection for a back disability, sciatica and a left foot disability, increased rating for major depressive disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the Veteran's April 2017 hearing, he withdrew his appeal of the issue of an increased rating for hypertension.

2. During the Veteran's April 2017 hearing, he withdrew his appeal of the issue of an increased rating for dermatophytosis.

3. The claim for service connection for a back disability was previously denied in the September 1974 and January 2000 rating decisions. The Veteran did not appeal these decisions and they are therefore final.

4. Evidence added to the record since the most recent final denial in January 2000 is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back disability.

5. For the entire appeal period, the Veteran's service connected hearing loss disability was manifested by no worse than Level III hearing impairment bilaterally.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an increased rating for service-connected hypertension are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of the appeal for an increased rating for service-connected dermatophytosis are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. Evidence received since the last final rating decision in January 2000 is new and material, and the claim for service connection for a low back disability is reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for assignment of a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

At the Veteran's April 2017 hearing, prior to the promulgation of a decision on the appeal, the Veteran stated that he wanted to withdraw his appeal on the issues of an increased rating for service-connected dermatophytosis and an increased rating for service-connected hypertension. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

II.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III. Application to Reopen 

a. Legal Criteria

The RO denied the Veteran's initial claim of entitlement to service connection for a back disability in September 1974 because there was no evidence of complaints or treatment in service. In a January 2000 rating decision the RO declined to reopen the claim. The Veteran did not appeal these decisions or submit new and material evidence within one year and thus the decisions are final. 38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

b.  Analysis

Evidence considered at the time of the prior final rating decisions includes the Veteran's service treatment records, statements from the Veteran and VA examinations.  

The Veteran submitted his current application to reopen his claim in June 2009. In connection with the current claim, he has submitted a buddy statement supporting the Veteran's contentions that he injured his back in service jumping from a helicopter. See April 2011 Buddy statement. At the hearing, the Veteran testified that he injured his back during a helicopter jump in service, at the same time he injured his right ankle, which is now service connected. He stated that the injury was in the spring on 1970 and he was discharged shortly thereafter.  

The Board finds that the evidence received since the January 2000 rating decision is new and material.  The statements and testimony provided by the Veteran are new in that it has not previously been considered. The evidence is material in that it relates to an unestablished fact (whether the Veteran experienced a back injury during service), and raises a reasonable possibility of substantiating the claim. Shade, supra. Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.

IV.  Increased Rating - Bilateral Hearing Loss

a.  Legal Criteria

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI. 38 C.F.R. § 4.85. Under 38 C.F.R. 4.86 (a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

b.  Analysis

In the rating action on appeal, the RO granted service connection and assigned a nocompensable rating for bilateral hearing loss, effective June 24, 2009. The Veteran contends that higher ratings are warranted for his bilateral hearing loss.

The Veteran was afforded a VA examination in January 2010. During the examination the Veteran reported that he had difficulty hearing conversations and tolerating the constant bothersome tinnitus. The Veteran reported being exposed to combat noise, such as, small arms fire, mortars, and also heavy machinery and diesel engines during service. The Veteran also reported that he has engaged in recreational noise exposure due to hunting, skeet and target shooting. The VA examiner noted that in the Veteran's records, the Veteran's exit exam showed mild hearing loss when compared to his entrance exam. On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
60
LEFT
25
30
60
85
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.

Pure tone threshold levels averaged 50 in the right ear and 64 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I Roman numeral designation for hearing loss in the right ear. Hearing loss in the left ear corresponds to category II Roman numeral designation. These categories correspond with a noncompensable disability rating under Table VII.

During his April 2017 Board hearing, the Veteran stated that everyone around him says his hearing has gotten worse. The Veteran testified that people are always asking him to repeat himself, and that he has stopped doing things he used to enjoy because he wouldn't be able to hear it. The Veteran's witness, S. P, testified that "even with the hearing aid, his hearing is awful." 

The Veteran was afforded a VA examination in April 2016. The Veteran reported that his hearing affects his functional impact in that he has difficulty hearing his grandchildren and female voices. The Veteran also reported that he has difficulty with multiple speakers or situations with background noise.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
70
70
70
LEFT
45
40
75
85
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.

Pure tone threshold levels averaged 63 in the right ear and 70 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II roman numeral designation for hearing loss in the right ear. Hearing loss in the left ear corresponds to category III roman numeral designation. These categories correspond with a noncompensable disability rating under Table VII.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran has difficulty hearing female voices, multiple speakers and situations with background noise. Therefore, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss. As such, a higher initial evaluation for bilateral hearing loss is denied.

Lay persons are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses. Layno v. Brown, 6 Vet. App. 465 (1994). Lay persons are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative than the Veteran's lay statements describing subjective complaints of increased symptomatology.  

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss. The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss. Martinak, 21 Vet. App. at 455. The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. Hence, the rating criteria adequately contemplate the Veteran's symptomatology.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss. However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.

ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.

The appeal on the issue of entitlement to a compensable rating for service-connected dermatophytosis is dismissed.

The appeal on the issue entitlement to an increased rating for service-connected hypertension is dismissed.

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.

The Veteran contends that he incurred his back disability in service. Recently submitted evidence includes the buddy statement, from D.C. who verifies that he was with the Veteran on a helicopter in Cambodia in 1970 and witnessed the Veteran's back injury after jumping from the helicopter and the Veteran's own testimony about that injury. He also testified that he first sought treatment for his back in 1971, shortly after service.  

After attempting to obtain any treatment records, an examination and opinion are needed to decide the claim. 38 C.F.R. § 3.159 (c)(4).

The Veteran contends that his psychiatric disability is more severe than currently evaluated.  He testified at the recent hearing that he doesn't receive any treatment because he lives several hours away from any providers.  The record includes a private evaluation dated in November 2009 and reports of February 2010 and April 2016 VA examinations.  

The examinations also include references to multiple psychiatric diagnoses, but are inconsistent regarding those diagnoses.  The November 2009 examiner noted there was sufficient evidence to support diagnoses of posttraumatic stress disorder (PTSD), depression, anxiety and a panic disorder.  The February 2010 examiner diagnosed depressive disorder on Axis I and added Rule out PTSD on Axis II. The April 2016 examiner noted both that the Veteran had diagnosed major depressive disorder, but also noted the Veteran displayed some PTSD symptoms and there was a history of possible PTSD diagnosis.  

Service connection was granted for major depressive disorder.  Given the references to multiple diagnoses, a new examination is necessary to distinguish, to the extent possible, the symptomatology related to each diagnosis.  

The issues of service connection for sciatica and a left foot disability are inextricably intertwined with the back claim as the Veteran claims they are secondary to the back. The TDIU claim is inextricably intertwined with the claim of increased rating.  Adjudication on these issues must be deferred pending further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since service.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed back disability, sciatica or left foot disability. The eFolder and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all currently diagnosed back, sciatica or left foot conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back, sciatica or left foot condition had its onset in or is otherwise related to the Veteran's active duty service?

The clinician should consider and discuss as necessary, (i) the Veteran's reports of jumping out of a helicopter in service; and (ii) the Veteran's November 1973 back injury while working on a construction site.

A complete rationale for all opinions expressed must be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected psychiatric disability. The eFolder and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination. All indicated testing should be conducted.  

Based on the examination and review of the record, the examiner should specifically identify all psychiatric diagnoses.  

The examiner's opinion should differentiate, if possible, the symptomatology related to each diagnosis. If such a distinction is not possible, the examiner should indicate why. 

The clinician should consider, and discuss as necessary, the medical records dated November 2009 and VA examinations dated November 2011 and April 2016 that are found in the claims file where clinicians discuss that the Veteran's signs and symptoms may also include a PTSD diagnosis.
 
A complete rationale must be provided for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, after ensuring that the requested development has been completed, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


